Exhibit 10.52

 

AMENDMENT TO LIBRARY SERVICES AGREEMENT

 

This Amendment, dated as of April 26, 2005, is by and between Hallmark
Entertainment, LLC, successor-in-interest to Hallmark Entertainment, Inc.
(“HEI”) and Crown Media Distribution, LLC (“CMD”).

 

WHEREAS, Crown Media Holdings, Inc. (“CMH”) and HEI previously entered into an
agreement, dated September 28, 2001 (the “Library Services Agreement”), which
was extended by that certain Extension Agreement dated as of January 1, 2004 in
connection with HEI’s services as administrator and sales representative, both
domestically and internationally, for the film library owned by CMH (the “Crown
Library”);

 

WHEREAS, the Library Service Agreement was subsequently assigned by CMH to CMD
on December 14, 2001, following CMH’s assignment of its rights in the Crown
Library to CMD; and

 

WHEREAS, CMD, as of April 26, 2005, sold and transferred certain rights in and
to the Crown Library (the “Transferred Assets”) to a third party and the parties
hereto desire to amend the Library Services Agreement.

 

NOW, THEREFORE, CMD and HEI hereby agree as follows:

 

1.                          The Purchased Assets (as such term is defined in the
Library Services Agreement) shall, commencing as of the date hereof, exclude the
Transferred Assets.

 

2.                          Notwithstanding anything to the contrary in the
Library Services Agreement, the annual Service Fee of $1,500,000 referred to in
Section 4 of the Library Services Agreement shall be pro-rated for the period
from January 1, 2005 to April 25, 2005. The Service Fee for the period
commencing April 26, 2005 and ending Dec. 31, 2005 shall be $500,000. The
Service Fee for calendar year 2006 shall be $750,000 payable in advance in
quarterly installments.

 

3.                          All other terms and conditions of the Library
Services Agreement will remain unchanged and in full force and effect.

 

 

 

 

 

HALLMARK ENTERTAINMENT, LLC.

 

 

 

 

 

 

 

By:

/s/ Peter Von Gal

 

 

 

 

 

Name:

Peter Von Gal

 

 

 

 

Title:

COO

 

 

 

 

 

CROWN MEDIA DISTRIBUTION, LLC

 

 

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

 

 

Name:

CHARLES L. STANFORD

 

 

 

 

Title:

VICE PRESIDENT

 

--------------------------------------------------------------------------------